DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 09/21/2022 which amended claims 1 and 5 and cancelled claims 3-4, 15-16 and 20. Claims 1-2, 5-14 and 17-19 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando US 2009/0322972).
Regarding Claim 1, Ando teaches a head-up display (Figure 5), comprising: 
an image generating device (Figure 5; Liquid Crystal Panel 110); and 
an optical module (Figure 5; Optical Unit 100) comprising a first optical component (Figure 5; PBS Film 140), a second optical component (Figure 5; First Retardation Film 150 and Concave Mirror 160), and a third optical component (Figure 5; Second Retardation Film 170 and Reflecting Mirror 180), 
wherein the first optical component (Figure 5; PBS Film 140) is on a light emitting side of the image generating device (see Figure 5), 
wherein the image generating device (Figure 5; Liquid Crystal Panel 110) is configured to emit a first projection light (Figure 5; P-Polarization) to the first optical component (see Figure 5; wherein the liquid crystal panel 110 emits P-polarization light to the PBS film 140), 
wherein the first projection light (Figure 5; P-Polarization) comprises linearly polarized light (see Figure 5; wherein the first projection light is P-polarized light), 
wherein the second optical component (Figure 5; First Retardation Film 150 and Concave Mirror 160) is configured to receive the first projection light (Figure 5; P-Polarization) reflected or transmitted by the first optical component (Figure 5; PBS Film 140) to change a polarization direction of the first projection light (Figure 5; P-Polarization) to obtain a second projection light (see Paragraph [0079]; wherein the second projection light is S-polarized light), and to reflect the second projection light (Figure 5; Paragraph [0079]; S-Polarized Light) back to the first optical component (see Figure 5 and Paragraph [0079]; wherein it is disclosed that the retardation film 150 is configured to convert the polarization state of the light from linear polarization to circular polarization and to convert the polarization state of the light from circular polarization to linear polarization and that the image light reflected by the concave mirror 160 and then transmitted through the retardation film 150 is S-polarized light), 
wherein the third optical component (Figure 5; Second Retardation Film 170 and Reflecting Mirror 180) is configured to receive the second projection light (see Paragraph [0079]; wherein the second projection light is S-polarized light) reflected or transmitted by the first optical component (Figure 5; PBS Film 140) to change a polarization direction of the second projection light (see Paragraph [0079]; wherein the second projection light is S-polarized light) to obtain a third projection light (see Paragraph [0080]; wherein the third projection light is the image light which is rotated to P-Polarized light upon being double passed through retardation film 170), and to reflect the third projection light back to the first optical component (see Figure 5 and Paragraph [0080]; wherein it is disclosed that the image light reflected by the PBS film 140 is transmitted twice through the retardation film 170 such that a polarization direction of the image light is changed from S-polarization to P-polarization), and 
wherein the first projection light (Figure 5; P-Polarization) comprises P-polarized light (see Figure 5 and Paragraph [0079]), the second projection light comprises S-polarized light (see Paragraph [0079]; wherein the second projection light is S-polarized light), and the third projection light comprises P-polarized light (see Paragraph [0080]; wherein the third projection light is the image light which is rotated to P-Polarized light upon being double passed through retardation film 170), 
wherein the first optical component (Figure 5; PBS Film 140) is configured to transmit the first projection light (Figure 5; P-Polarization) to the second optical component (Figure 5; First Retardation Film 150 and Concave Mirror 160), to reflect the second projection light (see Paragraph [0079]; wherein the second projection light is S-polarized light) to the third optical component (Figure 5; Second Retardation Film 170 and Reflecting Mirror 180), and to transmit the third projection light (see Figure 5 and Paragraphs [0079]-[0081]).
Regarding Claim 2, Ando teaches the limitations of claim 1 as detailed above.
Ando further teaches the first optical component (Figure 5; PBS Film 140) comprises a polarization beam splitting element (see Figure 5; wherein the first optical component is PBS Film 140), and the polarization beam splitting element (Figure 5; PBS Film 140) is configured to selectively transmit or reflect two linearly polarized light beams whose polarization directions are perpendicular to each other (see Figure 5 and Paragraphs [0079]-[0081]).
Regarding Claim 5, Ando teaches the limitations of claim 1 as detailed above.
Ando further teaches the second optical component (Figure 5; First Retardation Film 150 and Concave Mirror 160) comprises a first polarization conversion element (Figure 5; First Retardation Film 150) and a first reflective element (Figure 5; Concave Mirror 160), and wherein the third optical component (Figure 5; Second Retardation Film 170 and Reflecting Mirror 180) comprises a second polarization conversion element (Figure 5; Second Retardation Film 170) and a second reflective element (Figure 5; Reflecting Mirror 180).
Regarding Claim 6, Ando teaches the limitations of claim 5 as detailed above.
Ando further teaches at least one of the first reflective element (Figure 5; Concave Mirror 160) 
Regarding Claim 7, Ando teaches the limitations of claim 6 as detailed above.
Ando further teaches 
Regarding Claim 10, Ando teaches the limitations of claim 6 as detailed above.
Ando further teaches the first polarization conversion element (Figure 5; First Retardation Film 150) and the second polarization conversion element (Figure 5; Second Retardation Film 170) are 1/4 wave plates, respectively (see Figure 5 and Paragraph [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando US 2009/0322972) as applied to claim 1, in view of Kishigami et al (US 2017/0146803; hereinafter referred to as Kishigami).
Regarding Claim 8, Ando teaches the limitations of claim 1 as detailed above.
Ando does not expressly disclose that the image generating device comprises a first display element and a half- wave plate; wherein the first display element is configured to emit linearly polarized light; and wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element to obtain the first projection light.
Kishigami teaches an image generating device (Figure 17; Image Display Unit 100C) that comprises a first display element (Figure 17; Light Source Unit 111) and a half-waveplate (see Figure 17; Paragraph [0168]; wherein it is disclosed that a half waveplate may be utilized in place of the polarization switching element 112 between the light source unit 111 and scan unit 113);
wherein the first display element (Figure 17; Light Source Unit 111) is configured to emit linearly polarized light (see Figures 4a and 4b; Paragraph [0046]); and 
wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element (Figure 17; Light Source Unit 111) to obtain the first projection light (see Paragraph [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head up display of Ando such that the image generating device comprises a first display element and a half- wave plate; wherein the first display element is configured to emit linearly polarized light; and wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element to obtain the first projection light, as taught by Kishigami, because the liquid crystal panel configured to emit polarized light, taught by Ando, and the light source unit and half waveplate combination, taught by Kishigami, are art recognized equivalents which both may be used to project polarized light. Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize either the first display element and half waveplate configuration or liquid crystal panel which emits polarized light as it appears the invention would perform equally well (functionally equivalent).
Regarding Claim 11, Ando teaches the limitations of claim 1 as detailed above.
Ando does not expressly disclose that the optical module further comprises a fourth optical component, and wherein the fourth optical component is configured to receive and reflect the third projection light.
Kishigami further teaches the optical module (Figure 17; Optical Path Unit 120C) further comprises a fourth optical component (Figure 17; Windshield 300), and 
wherein the fourth optical component (Figure 17; Windshield 300) is configured to receive and reflect the third projection light (see Figure 17; wherein the light reflected by second mirror 126b, transmitted through second quarter waveplate 125b and reflected by first polarizing mirror 121 is ultimately reflected by windshield 300 into the eyes of a driver 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the optical module of Ando to be usable in a vehicular display such that the optical module comprises a fourth optical component, and wherein the fourth optical component is configured to receive and reflect the third projection light, as taught by Kishigami, because doing so would simply be changing the application of the invention of Ando to facilitate the projection of a viewable image to a driver.
Regarding Claim 12, Ando as modified by Kishigami discloses the limitations of claim 11 as detailed above.
Kishigami further discloses the fourth optical component (Figure 17; Windshield 300) comprises a windshield of a vehicle (see Figure 17).
Regarding Claim 13, Ando teaches the limitations of claim 1 as detailed above.
Ando does not expressly disclose a vehicle comprising the head-up display according to claim 1.
Kishigami discloses a vehicle comprising a head-up display (see Paragraph [0269]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display of Ando to be used within a vehicle based upon the teachings of Kishigami, because doing so would simply be changing the application of the invention of Ando to facilitate the projection of a viewable image to a driver.
Regarding Claim 14, Ando as modified by Kishigami teaches the limitations of claim 13 as detailed above.
Ando further discloses that the first optical component (Figure 5; PBS Film 140) comprises a polarization beam splitting element (see Paragraph [0046]), and wherein the polarization beam splitting element (Figure 5; PBS Film 140) is configured to selectively transmit or reflect two linearly polarized light beams whose polarization directions are perpendicular to each other (see Paragraph [0046]).
Regarding Claim 17, Ando as modified by Kishigami discloses the limitations of claim 13 as detailed above.
Ando does not expressly disclose that the image generating device comprises a first display element and a half- wave plate; wherein the first display element is configured to emit linearly polarized light; and wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element to obtain the first projection light.
Kishigami teaches an image generating device (Figure 17; Image Display Unit 100C) that comprises a first display element (Figure 17; Light Source Unit 111) and a half-waveplate (see Figure 17; Paragraph [0168]; wherein it is disclosed that a half waveplate may be utilized in place of the polarization switching element 112 between the light source unit 111 and scan unit 113);
wherein the first display element (Figure 17; Light Source Unit 111) is configured to emit linearly polarized light (see Figures 4a and 4b; Paragraph [0046]); and 
wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element (Figure 17; Light Source Unit 111) to obtain the first projection light (see Paragraph [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head up display of Ando such that the image generating device comprises a first display element and a half- wave plate; wherein the first display element is configured to emit linearly polarized light; and wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element to obtain the first projection light, as taught by Kishigami, because the liquid crystal panel configured to emit polarized light, taught by Ando, and the light source unit and half waveplate combination, taught by Kishigami, are art recognized equivalents which both may be used to project polarized light. Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize either the first display element and half waveplate configuration or liquid crystal panel which emits polarized light as it appears the invention would perform equally well (functionally equivalent).
Regarding Claim 19, Ando as modified by Kishigami discloses the limitations of claim 13 as detailed above.
Ando does not expressly disclose that the optical module further comprises a fourth optical component, and wherein the fourth optical component is configured to receive and reflect the third projection light.
Kishigami further teaches the optical module (Figure 17; Optical Path Unit 120C) further comprises a fourth optical component (Figure 17; Windshield 300), and 
wherein the fourth optical component (Figure 17; Windshield 300) is configured to receive and reflect the third projection light (see Figure 17; wherein the light reflected by second mirror 126b, transmitted through second quarter waveplate 125b and reflected by first polarizing mirror 121 is ultimately reflected by windshield 300 into the eyes of a driver 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the optical module of Ando to be usable in a vehicular display such that the optical module comprises a fourth optical component, and wherein the fourth optical component is configured to receive and reflect the third projection light, as taught by Kishigami, because doing so would simply be changing the application of the invention of Ando to facilitate the projection of a viewable image to a driver.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ando US 2009/0322972) as applied to claim 1, in view of Kim et al (US 2017/0045738; hereinafter referred to as Kim).
Regarding Claim 9, Ando teaches the limitations of claim 1 as detailed above.
Ando does not expressly disclose that the image generating device comprises a second display element and a polarizer,
wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light.
Kim discloses a head-up display (Figure 1; Display Panel 1) comprising an image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) is configured to emit a first projection light to a first optical component (see Paragraph [0031]);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) comprises a second display element (Figure 1; Display Device 11) and a polarizer (Figure 1; Polarized Light Plate 2),
wherein the second display element (Figure 1; Display Device 11) is configured to emit non-linearly polarized light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1), and
wherein the polarizer (Figure 1; Polarized Light Plate 2) is configured to convert the non-linearly polarized light emitted from the second display element (Figure 1; Display Device 11) into linearly polarized light to obtain the first projection light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1 a and thus the non-polarized light emitted from the display panel 1 is polarized in one direction by the polarized light plate 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image generating device of Ando such that the image generating device comprises a second display element and a polarizer, wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light, as taught by Kim, because applicant has not stated that any long standing or stated problem in the art is solved by utilizing a second display element and a polarizer, rather than the liquid crystal panel 110 taught by Ando. 
Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize a second display element and a polarizer or a light source unit and polarization switching unit as it appears the invention would perform equally well (functionally equivalent).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ando US 2009/0322972) as modified by Kishigami et al (US 2017/0146803; hereinafter referred to as Kishigami) as applied to claim 13, in view of Kim et al (US 2017/0045738; hereinafter referred to as Kim).
Regarding Claim 18, Ando as modified by Kishigami discloses the limitations of claim 13 as detailed above.
Ando as modified by Kishigami does not expressly disclose that the image generating device comprises a second display element and a polarizer,
wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light.
Kim discloses a head-up display (Figure 1; Display Panel 1) comprising an image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) is configured to emit a first projection light to a first optical component (see Paragraph [0031]);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) comprises a second display element (Figure 1; Display Device 11) and a polarizer (Figure 1; Polarized Light Plate 2),
wherein the second display element (Figure 1; Display Device 11) is configured to emit non-linearly polarized light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1), and
wherein the polarizer (Figure 1; Polarized Light Plate 2) is configured to convert the non-linearly polarized light emitted from the second display element (Figure 1; Display Device 11) into linearly polarized light to obtain the first projection light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1 a and thus the non-polarized light emitted from the display panel 1 is polarized in one direction by the polarized light plate 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image generating device of Ando as modified by Kishigami such that the image generating device comprises a second display element and a polarizer, wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light, as taught by Kim, because applicant has not stated that any long standing or stated problem in the art is solved by utilizing a second display element and a polarizer, rather than the liquid crystal panel 110 taught by Ando as modified by Kishigami. 
Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize a second display element and a polarizer or a light source unit and polarization switching unit as it appears the invention would perform equally well (functionally equivalent).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-14 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882